OPINION OF THE COURT
NYGAARD, Circuit Judge.
Before us is Appellee Buckley Broadcasting’s motion to dismiss this appeal for lack of jurisdiction. The Appellants have filed a memorandum in opposition. Buckley Broadcasting argues that we lack jurisdiction because the Appellants did not file their notice of appeal within thirty (30) days of the date the District Court’s judgment became final, as required by F.R.A.P. 4(2)(1)(A). The Appellants maintain that such finality was not achieved until June 8, 2000, and that their notice of appeal — filed on June 21, 2000 — was therefore timely.
I. Background
On December 19, 1999, two hundred and eighty-eight (288) plaintiffs filed a complaint alleging that several named defendants fraudulently solicited their investment in units of the Greater Columbia *134Basin Limited Liability Company. The purpose of this solicitation was to raise money for a wireless cable television system. Appellants (plaintiffs below) claimed that these investments were worthless and that the revenue generated was fraudulently diverted and has never been located or returned to them.
Buckley Broadcasting was one of the named defendants. The only federal claim against Buckley Broadcasting was that it" sold an unregistered security, as defined by section 12(1) of the Securities Exchange Act of 1933. On December 14, 1999, the District Court granted Buckley Broadcasting’s motion for summary judgment. The District Court found no genuine issue as to whether Buckley Broadcasting was a “seller” of securities within the meaning of the statute. The District Court declined to exercise supplemental jurisdiction with regard to the remaining state law claims and dismissed them.
On January 13, 2000, the Appellants filed a notice of appeal contesting the December 14, 1999 order. Because their cause of action remained active as to several other defendants, the Appellants later voluntarily withdrew the appeal, indicating that they reserved the right “to refile said appeal at such time as the Order of December 14, 1999 becomes final within the meaning of 28 U.S.C.§ 1291 or is certified as such by Judge Politan.”1
On March 1, 2000, the District Court filed an order dismissing the action with respect to the remaining defendants, expressing its belief that the matter had been settled with the two remaining defendants, William Gerónimo and Raymond Fillweber. The District Court dismissed the action “without costs and without prejudice to the right, upon good cause shown, within 60 days, to reopen the action if the settlement is not consummated.” The order further instructed that “this case is now CLOSED.” (emphasis in the original). That is to say, the Appellants had until Monday, May 1, 2000, to re-open their case if the settlement fell through.
The docket indicates that the Appellants undertook no action within the prescribed sixty (60) day period following entry of the District Court’s order. It was not until May 4, 2000, that the Appellants returned to the District Court and requested the entry of a “stipulation of dismissal with prejudice” as to Fillweber. On June 8, 2000, the Appellants requested a final stipulation of dismissal from the District Court for Gerónimo. The Appellants filed a notice of appeal on June 21, 2000.
II. Jurisdiction and Final, Appealable Orders
For purposes of appellate jurisdiction, we must determine first whether there was a final order entered in this case and, if so, when it became appealable. Federal law provides that we shall have jurisdiction over appeals from “all final decisions of the District Courts of the United States.” 28 U.S.C. § 1291. A decision is considered final for purposes of § 1291 when the District Court’s decision “ends the litigation on the merits and leaves nothing for the court to do but execute the judgment.” Quackenbush v. Allstate Ins. Co., 517 U.S. 706, 710-11, 116 S.Ct. 1712, 1718, 135 L.Ed.2d 1 (1996); see also Van Cauwenberghe v. Biard, 486 U.S. 517, 521, 108 S.Ct. 1945, 1949, 100 L.Ed.2d 517 (1988); Aluminum Co. of America v. Beazer East, Inc., 124 F.3d 551, 557 (3d Cir.1997); Christy v. Horn, 115 F.3d 201, *135203 (3d Cir.1997). Conversely, if the order specifically contemplates further activity by the District Court, it is not considered final. If the order contemplates only ministerial actions by the District Court however, finality may exist. See Paiewonsky Associates, Inc. v. Sharp Properties, Inc. 998 F.2d 145, 150 (3d Cir.1990).
An order dismissing a case outright is, of course, final and appealable. Trent v. Dial Medical of Florida, Inc., 33 F.3d 217, 220 (3d Cir.1994) (citing Ingersoll-Rand Financial Corp. v. Callison, 844 F.2d 133, 134-35 & n. 1 (3d Cir.1988)). We have even indicated that dismissals “without prejudice” may be final and appealable if the District Court believes its ruling ends the litigation. See id. (citing United States v. Wallace & Tiernan Co., 336 U.S. 793, 794 n. 1, 69 S.Ct. 824, 825 n. 1, 93 L.Ed. 1042 (1949)). We have cautioned, however, that such dismissals could not be appealable until the party seeking relief renounces any intention to reinstate litigation. Id.; see also Tiernan v. Devoe, 923 F.2d 1024, 1031 (3d Cir.1991).
III. The March 1, 2000 Order
Buckley Broadcasting initially argues that the March 1, 2000, order required no further action by the District Court and was therefore final and appeal-able on that date. Buckley Broadcasting points out that the March 1, 2000 order dismissed the case, leaving it open only so that the District Court may, upon a showing of good cause, retain jurisdiction if a settlement was not consummated. Additionally, they suggest that the March 1st order did not reserve for the District Court the jurisdiction to re-examine the case on the merits, or the ability to enter any further substantive orders; the Court expressly closed the case.
However, the District Court dismissed all claims without prejudice, giving the Appellants sixty (60) days to reinstate their action if a settlement was not reached. This condition is problematic. When a District Court dismisses a case pending settlement, and grants the Appellants leave to re-file within a set period of time, the order cannot be considered final for the purposes of appeal on the date it was entered. Typically, conditional dismissals based on imminent settlement include a fixed period of time to reach settlement terms. While these types of dismissals may keep the parties’ “feet to the fire” by giving them a deadline to conclude settlement, they cannot be considered final. Instead, if terms are reached, and/or the plaintiff makes no attempt to re-open the litigation, the order ripens into a final, appealable order upon the expiration of the fixed time period.
It is a “well-settled principle” in this circuit that an order dismissing a complaint without prejudice is not a final and appealable order unless, for example, the plaintiff no longer can amend the complaint because the statute of limitations has run or if the plaintiff has elected to stand on their pleadings. In re Westinghouse Securities Litigation, 90 F.3d 696, 705 (3d Cir.1996); see also Bethel v. McAllister Bros. Inc., 81 F.3d 376, 381 (3d Cir.1996); Deutsch v. United States, 67 F.3d 1080, 1083 (3d Cir.1995); Presbytery of N.J. Orthodox Presbyterian Church v. Florio, 40 F.3d 1454, 1461 & n. 6 (3d Cir.1994); Batoff v. State Farm Ins. Co., 977 F.2d 848, 851 n. 5 (3d Cir.1992); Welch v. Folsom, 925 F.2d 666, 668 (3d Cir.1991); Newark Branch, N.A.AC.P. v. Harrison, N.J., 907 F.2d 1408, 1416-17 (3d Cir.1990). While the order of dismissal in this case was not final and appealable when it was entered, we find the Appellants’ failure to do anything in the subsequent sixty (60) day period akin to standing on their complaint, thereby making the order both final and appealable on May 1, 2000.
Federal Rule of Appellate Procedure 4 instructs that “in a civil case ... the notice of appeal required by Rule 3 must be filed with the district clerk within *13630 days after the judgment or order appealed from is entered.” F.R.A.P. 4(a)(1)(A). An untimely appeal does not vest an appellate court with jurisdiction. See Browder v. Director, Dept. of Corrections of Illinois, 434 U.S. 257, 264, 98 S.Ct. 556, 54 L.Ed.2d 521 (1978); Marcangelo v. Boardwalk Regency, 47 F.3d 88, 91 (3d Cir.1995). Since the order became final and appealable on May 1, 2000, the notice of appeal filed by the Appellants on June 21, 2000, was not timely. We lack jurisdiction to review this case and will, therefore, dismiss.
The Appellants argue that their filing and communications with the District Court clearly indicated that the litigation was not to be considered final until the filing of stipulations of dismissal with prejudice. As evidence of this intention, they refer to an ex parte letter sent to the District Court on March 1, 2000, in which the Appellants outlined their plans to achieve settlement with the remaining defendants, Gerónimo and Fillweber. We are not persuaded. The judicial process works best when orders mean what they say. See Adams v. Lever Bros. Co., 874 F.2d 393, 395 (7th Cir.1989). The District Court’s order is clear and unambiguous. Just as parol evidence is excluded in contracts cases when the plain language is clear, so too this type of ex parte evidence about a party’s intentions must be considered irrelevant to an unequivocal and final order.
Finally, the filing of “stipulations of voluntary dismissal with prejudice” on May 4, 2000, and on June 8, 2000, do nothing to rescue the untimely notice of appeal. We view them as superfluous. Gerónimo and Fillweber were already dismissed from this case on March 1, 2000.
IV. Conclusion
The March 1, 2000, dismissal order in this case is final and became appealable on May 1, 2000. Because the Appellants did not file their notice of appeal until June 21, 2000, we lack the requisite jurisdiction to adjudicate this appeal. Consequently, this appeal is dismissed.

. We note that although they voluntarily withdrew their appeal, Appellants did not seek to reinstate it. The fact that they "reserved the right to refile said appeal at such time as the Order of December 14, 1999, becomes final within the meaning of 28 U.S.C. § 1291 or is certified by Judge Politan” is irrelevant. The requirements of F.R.A.P. are not discretionary. Such limitations are "mandatory and jurisdictional,” and parties filing notices of appeal cannot reserve the right to refile them more than thirty (30) days after a final judgment. Krebs Chrysler-Plymouth, Inc. v. Valley Motors, Inc., 141 F.3d 490, 495 (3d Cir.1998).